The relator has filed a petition for a writ of mandate against the respondent directing him to provide the relator with a record for an appeal to this court from an order dismissing a petition for a writ of habeas corpus. The relator recites that he is without funds to procure such record.
It appears from the petition that the relator is confined in the state prison under a commitment issued on a judgment of the St. Joseph Circuit Court regular on its face. Under these circumstances the LaPorte Circuit Court had no jurisdiction of the relator's petition for a writ of habeas corpus and the petition therefor was properly dismissed.
The petition for writ of mandate must be denied on the authority of State ex rel. O'Leary v. Smith, Judge (1941),ante, p. 111, 37 N.E.2d 60.
It is so ordered.
NOTE. — Reported in 39 N.E.2d 733.